UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

AVEMCO INSURANCE COMPANY,
Plaintiff-Appellee,

v.

SUSAN H. DOERING, Administratrix
of the Estate of James Harold
                                                                  No. 98-1891
Doering; GLENDA W. CUTHRELL,
Executrix of the Estate of Wilford
Rubin Cuthrell, Jr.; DIANNE T.
SWARINGEN, Executrix of the Estate
of Charles Edward Swaringen, Jr.,
Defendants-Appellants.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Greenville.
Malcolm J. Howard, District Judge.
(CA-97-103-4-H)

Argued: March 5, 1999

Decided: March 25, 1999

Before HAMILTON and MOTZ, Circuit Judges, and
SMITH, United States District Judge for the Eastern District of
Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Albert Charles Ellis, WARD & SMITH, P.A., Greenville,
South Carolina, for Appellants. Kevin Walter Benedict, MAUPIN,
TAYLOR & ELLIS, P.A., Raleigh, North Carolina, for Appellee. ON
BRIEF: Teresa DeLoatch Bryant, WARD & SMITH, P.A., Green-
ville, South Carolina; Benjamin Glenn Alford, HENDERSON, BAX-
TER & ALFORD, P.A., New Bern, North Carolina, for Appellants.
M. Keith Kapp, MAUPIN, TAYLOR & ELLIS, P.A., Raleigh, North
Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Avemco Insurance Company brought this diversity declaratory
judgment action against Susan Doering, Glenda Cuthrell, and Dianne
Swaringen as representatives of the estates of their deceased hus-
bands, who died in the crash of an airplane that Avemco insured (col-
lectively "the Estates"). Avemco alleged that the policy did not cover
damages resulting from the accident because James Doering, the pilot
during the crash, failed to comply with the terms and conditions of the
insurance contract. The Estates argued that Doering had in fact com-
plied with the policy and that their claims were covered by the policy.
The district court granted summary judgment to Avemco. See Avemco
Ins. Co. v. Doering, et al., 7 F. Supp.2d 685 (E.D.N.C. 1998). We
affirm.

I.

The parties do not dispute the underlying facts. On October 30,
1996 James Doering purchased flight insurance from Avemco for his
newly acquired Piper 600A Aerostar airplane. The policy was effec-
tive from November 2, 1996 through November 2, 1997. On Novem-
ber 9, 1996, James Doering, Rubin Cuthrell and Charles Swaringen
died when the Piper, piloted by Doering, crashed shortly after take-
off. Following the crash, the Estates filed claims with Avemco,

                    2
which, in turn, brought this declaratory judgment action to determine
its obligations under the policy.

The Avemco policy at issue here provides a maximum of $100,000
liability coverage for bodily injury to "occupants" of the Piper, with
a limit of $1 million per accident. The policy states, in relevant part:

          This policy covers when your insured aircraft is in flight,
          only while being operated by one of the following pilots
          who holds a currently effective Pilot Certificate (unless a
          pre-solo student pilot) issued by the FAA:

          A. James Doering: Prior to solo, must receive not less than
          10 hours' dual flight instruction in the insured aircraft
          or one of the same make and model. They must also
          obtain written approval from that certificated flight
          instructor who is current in make and model.

At the time of the accident, James Doering was the only pilot in
the aircraft; Cuthrell and Swaringen had no piloting experience. Prior
to November 9, 1996, Richard N. Cooke, an FAA certified flight
instructor, gave James Doering 3.7 hours of instruction while flying
in the Piper and 7.2 hours of "ground school" instruction. At the time
of the crash, James Doering had not obtained written approval to fly
solo from a certified flight instructor.

II.

Before the district court, the Estates relied on the North Carolina
rule that ambiguous insurance contracts are to be construed in favor
of the insured, see Fayetteville Aviation, Inc. v. Insurance Co. of
North Am., 199 S.E.2d 485, 487 (N.C. Ct. App. 1973), and main-
tained that the terms "solo" and "dual flight instruction" in the
Avemco policy were ambiguous. While the district court acknowl-
edged this legal principle, it concluded that the Estates' proposed
reading of the policy terms was simply unreasonable and that the pol-
icy unambiguously provided no coverage for damages arising from
the accident. Thus the district court granted summary judgment to
Avemco. See Guyther v. Nationwide Mut. Fire Ins. Co., 428 S.E.2d

                     3
238, 241 (N.C. Ct. App. 1993) ("The question of the meaning of lan-
guage used in an insurance policy is a matter of law.").

First, the district court rejected the Estates' argument that Doering
was never "solo" in the insured aircraft because he was never physi-
cally alone while flying the aircraft, i.e. Doering had passengers with
him on the day of the crash. The court explained that the Estates could
not ignore the context in which the term "solo" was used, namely, an
aviation insurance contract. See id. at 241 (context is important when
interpreting undefined terms in an insurance contract); cf. Parker v.
State Capital Life Ins. Co., 130 S.E.2d 36, 38 (N.C. 1963) (insurance
policies "must receive a reasonable interpretation, consonant with the
apparent object and plain intent of the parties") (citations omitted).
The district court found that, in this context,"solo" could only reason-
ably mean flying an airplane without an instructor, explaining that
"[t]o hold otherwise would imply that Doering could have flown him-
self and nine others, never having a day of instruction, and yet all par-
ties would be covered under [Avemco's] policy because Doering was
not alone in the plane." Avemco, 7 F. Supp.2d at 688.

The district court also rejected the Estates' alternative contention
that, even if James Doering had been flying solo on the day of the
accident, he was nonetheless covered because he had received enough
hours of flight instruction prior to the accident. In making this argu-
ment, the Estates interpreted the term "dual flight instruction" in the
policy to include flight instruction given on the ground; under this
broad reading of the policy, Doering's 7.2 hours of ground training
would combine with his 3.7 hours of training in the plane to meet the
requisite 10 hours of "dual flight instruction" needed for coverage.
The district court again noted the logical extension of the Estates'
argument and its unreasonable result. The court explained that, under
the Estates' reading of the policy, "Avemco would be responsible for
coverage if Doering had completed any number of hours of `ground
school' instruction without ever having logged any in flight time with
an instructor in the insured aircraft." Id . at 689. The court found that
Avemco's interpretation -- that "dual flight instruction" means flight
instruction with a certified instructor while in flight -- was the only
reasonable interpretation of the term in this context. Accordingly, the
court concluded that Doering received, as a matter of law, only 3.7
hours of "dual flight instruction."

                     4
Thus, the district court held that Doering had not complied with the
terms and conditions of the Avemco policy and that Avemco was not
obligated to cover claims arising from the November 9, 1996 acci-
dent.

III.

On appeal, the Estates reiterate the arguments made to, and rejected
by, the district court. After careful review of the record, briefs, and
applicable law, and after having the benefit of oral argument, we
affirm on the basis of the district court's well-reasoned opinion. See
Avemco Ins. Co. v. Doering, et al., 7 F. Supp.2d 685 (E.D.N.C. 1998).

AFFIRMED

                    5